Case 2:19-cv-08035-GW-SS Document 28 Filed 02/06/20 Page 1 of 5 Page ID #:147




 1 Ryan D. Watstein (pro hac vice pending)
   rwatstein@kcozlaw.com
 2 Kristapor Vartanian (SBN 275378)
   kvartanian@kcozlaw.com
 3 KABAT CHAPMAN & OZMER LLP
 4 333 S. Grand Avenue, Suite 2225
   Los Angeles, CA 90071
 5 Telephone: (213) 493-3980
   Facsimile: (404) 400-7333
 6
 7 Counsel for Defendant Charter Communications, Inc.
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10 RICHARD NAKAI, individually and            Case No: 2:19-cv-08035-GW-SS
11 on behalf of all others similarly
   situated,                                  Hon. George H. Wu
12
                Plaintiff,                    Am. Compl. Filed: January 23, 2020
13
14 v.                                         DEFENDANT CHARTER
15 CHARTER COMMUNICATIONS,                    COMMUNICATIONS, INC.’S
   INC, d/b/a SPECTRUM,                       REQUEST FOR JUDICIAL
16                                            NOTICE IN SUPPORT OF ITS
17             Defendant.                     MOTION TO DISMISS, OR,
                                              ALTERNATIVELY, STAY
18                                            PROCEEDINGS
19
                                              [Notice of Motion and Motion and
20                                            Memorandum of P&A in support filed,
21                                            and Proposed Order lodged,
                                              concurrently herewith]
22
23                                            Judge:   Hon. George H. Wu
                                              Date:    March 5, 2020
24                                            Time:    8:30 a.m.
25                                            Ctrm:    9D (9th Floor)
                                                       350 West 1st Street
26                                                     Los Angeles, CA 90012
27
                                              Trial Date: No Trial Date Set
28
           DEF.’S REQ. FOR JUDICIAL NOT. ISO MOT. TO DISMISS, OR, ALTERNATIVELY, STAY
Case 2:19-cv-08035-GW-SS Document 28 Filed 02/06/20 Page 2 of 5 Page ID #:148




 1         Defendant Charter Communications, Inc. (“Defendant” or “Charter”)
 2 respectfully requests that this Court take judicial notice of the attached documents,
 3 cited in support of Charter’s Motion to Dismiss, or, Alternatively, Stay Proceedings.
 4        1.    Petition for Writ of Certiorari, Barr v. Am. Ass’n of Political Consultants,

 5 Inc., No. 19-631 (U.S. Nov. 14, 2019), a true and correct copy of which is attached
 6 hereto as Exhibit A.
 7         2.     Brief of Respondents American Association of Political Consultants,

 8 Inc., et al., Barr v. Am. Ass’n of Political Consultants, Inc., No. 19-631 (U.S. Dec. 4,
 9 2019), a true and correct copy of which is attached as Exhibit B.
10         3.     Question Presented Report, Barr v. Am. Ass’n of Political Consultants,

11 Inc., No. 19-631 (U.S. Jan. 10, 2020), a true and correct copy of which is attached
12 hereto as Exhibit C.
13         4.     Conference Order, Facebook Inc. v. Duguid, No. 19-511, (U.S. Jan. 24,

14 2020), a true and correct copy of which is attached hereto as Exhibit D.
15       5.     Conference Order, Charter Communications Inc. v. Gallion, No. 19-575,

16 (U.S. Jan. 10, 2020), a true and correct copy of which is attached hereto as Exhibit E.
17        6.    Brief of Amicus Curiae Credit Union National Association, Inc.,

18 Facebook, Inc. v. Duguid, No. 19-511 (U.S. Nov. 20, 2019), a true and correct copy
19 of which is attached hereto as Exhibit F.
20         7.     Brief of Amicus Curiae Chamber of Commerce of the United States of

21 America, Charter Communications, Inc. v. Gallion, No. 19-575 (U.S. Dec. 2, 2019),
22 a true and correct copy of which is attached hereto as Exhibit G.
23         The Court is authorized to take judicial notice of the foregoing documents
24 pursuant to Federal Rule of Evidence 201. See Duckett v. Godinez, 67 F.3d 734, 741
25 (9th Cir. 1995) (court “may take judicial notice of proceedings in other courts, whether
26 in the federal or state systems”); Fed. R. Evid. 201(b)(1) (court may take judicial notice
27 of matters that “can be accurately and readily determined from sources whose accuracy
28
            DEF.’S REQ. FOR JUDICIAL NOT. ISO MOT. TO DISMISS, OR, ALTERNATIVELY, STAY
                                                1
Case 2:19-cv-08035-GW-SS Document 28 Filed 02/06/20 Page 3 of 5 Page ID #:149




 1 cannot reasonably be questioned”).
 2
 3
 4                                         KABAT CHAPMAN & OZMER LLP

 5                                               /s/ Kristapor Vartanian
 6 DATED: February 6, 2019                 By: ______________________________
                                             Kristapor Vartanian
 7                                           Attorney for Defendant Charter
 8                                           Communications, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           DEF.’S REQ. FOR JUDICIAL NOT. ISO MOT. TO DISMISS, OR, ALTERNATIVELY, STAY
                                               2
Case 2:19-cv-08035-GW-SS Document 28 Filed 02/06/20 Page 4 of 5 Page ID #:150



                                  PROOF OF SERVICE
 1
                      UNITED STATES DISTRICT COURT
 2                   CENTRAL DISTRICT OF CALIFORNIA
 3        I am employed in Los Angeles, California; I am over the age of 18 and not
 4 a party  to the within action; my business address is 333 S. Grand Avenue, Suite
   2225, Los Angeles, CA 90071.
 5
          On February 6, 2020, I served the foregoing document(s) described as
 6 DEFENDANT CHARTER COMMUNICATIONS, INC.’S REQUEST FOR
 7 JUDICIAL NOTICE IN SUPPORT OF ITS MOTION TO DISMISS, OR,
   ALTERNATIVELY, STAY PROCEEDINGS (inclusive of all exhibits)
 8
   on the interested parties to this action by delivering a copy thereof in a sealed
 9 envelope addressed to each of said interested parties at the following address(es):
   SEE ATTACHED LIST
10
11       (BY MAIL) I am readily familiar with the business practice for collection
          and processing of correspondence for mailing with the United States Postal
12        Service. This correspondence shall be deposited with the United States
13        Postal Service this same day in the ordinary course of business at our
          Firm's office address in Los Angeles, CA. Service made pursuant to this
14        paragraph, upon motion of a party served, shall be presumed invalid if the
15        postal cancellation date of postage meter date on the envelope is more than
          one day after the date of deposit for mailing contained in this affidavit.
16
         (BY ELECTRONIC SERVICE) by causing the foregoing document(s)
17
          to be electronically filed using the Court’s Electronic Filing System which
18        constitutes service of the filed document(s) on the individual(s) listed on
          the attached mailing list.
19
20       (Federal) I declare that I am employed in the office of a member of the bar
          of this court at whose direction the service was made. I declare under
21        penalty of perjury that the above is true and correct.
22
          Executed on February 6, 2020, at Los Angeles, CA.
23
                                             By: /s/ Kristapor Vartanian
24                                              _____________________________
                                                 Kristapor Vartanian
25
26
27
28
            DEF.’S REQ. FOR JUDICIAL NOT. ISO MOT. TO DISMISS, OR, ALTERNATIVELY, STAY
                                                3
Case 2:19-cv-08035-GW-SS Document 28 Filed 02/06/20 Page 5 of 5 Page ID #:151



                                    SERVICE LIST
 1
 2 Aaron D. Aftergood
   The Aftergood Law Firm
 3
   1880 Century Park East, Suite 200
 4 Los Angeles, CA 90067
   aaron@aftergoodesq.com
 5
 6 Steven L. Woodrow
   Woodrow & Peluso, LLC
 7
   3900 East Mexico Ave., Suite 300
 8 Denver, Colorado 80210
   swoodrow@woodrowpeluso.com
 9
10 Patrick H. Peluso
   Woodrow & Peluso, LLC
11
   3900 East Mexico Ave., Suite 300
12 Denver, Colorado 80210
13 ppeluso@woodrowpeluso.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           DEF.’S REQ. FOR JUDICIAL NOT. ISO MOT. TO DISMISS, OR, ALTERNATIVELY, STAY
                                               4
